Per Curiam:
In the case of Danaher v. Crowley, which was before us at a previous term of the court, the validity of the chattel mort*401gage now in controversy was affirmed. It is claimed that in this case certain facts are proved which show that the mortgage, though valid on its face, was void because made to secure a benefit to the mortgagor himself, to the prejudice of his creditors.
The mortgage was given to indemnify Danaher for becoming surety for the mortgagor in his bond as 'administrator of the estate of one Peasant, and Danaher was authorized to sell the mortgaged property to satisfy claims proved against the estate of Peasant “according to the orders of the probate court.” On its face it was certainly a very proper instrument, proper for the administrator to give and for the surety to demand. The administrator, however, appears to have been a creditor of the estate; and this fact, it is claimed, avoids the instrument.
There is do pretense that the administrator was guilty of any fraud in fact. The testimony shows that he has sold the mortgaged property and paid over the proceeds upon the claims proved against the Peasant estate, excluding that in favor of the administrator. It thus appears that the mortgage has not been employed for the benefit of the debtor, but only for the very proper purpose for which it was nominally made.
The judgment should be affirmed, with costs.